        Case 2:19-cv-02788-EFM-TJJ Document 10 Filed 03/13/20 Page 1 of 4




Lakisha Day

Work Claim

2018

     I came to EEOC to file a claim on the grounds of the University of Kansas Medical Center falsifying
documents to show and suggest that I had point that I did not have to purposely remove me from my
position held at the KVC location on the adult unit. The false points didn’t start until a co‐worker walked
up behind me on the modified refocus unit where I was assigned to be on a one on one status with a
client. One of my co‐workers [Darius] blindly yanked my chair out from under me while I was bent over
picking up something from the floor.

      The chair I was sitting in was a computer styled chair with arm rest and roller wheels on the chair
legs. He pulled the chair out while I was in the process of sitting down which caused me to fall out of the
chair onto the floor injuring my tail bone and lower back. Also in the process of me falling I hit my head
extremely hard which resulted with me ending up with a concussion. From constant headaches,
constant forgetfulness, and memory issues was becoming unbearable. I then continuously asked when I
was supposed to be seen again to be re‐checked on. Due to the doctor from ‘Workman’s Comp.’, she
said that my diagnosis was a concussion and that she wanted to see me back to do further testing.

      Although I had kept asking to be re‐seen to see what was going on and expressing the way that I
was feeling repeatedly to the supervisor [Mrs. Kelly at the time] and she had advised me to keep all the
lights off because her daughter has had several head injuries and keeping the rooms dark and lights off
would heal me. She never set nor attempted to make me an appointment to see what was going on with
me. Even after receiving knowledge as far as what happened, the way it happened, and how it
happened she [Mrs. Kelly Braden] told ‘Workman’s Comp.’ that we, meaning myself [Lakisha Day] and
[Darius Dickerson] were both horse playing which caused ‘Workman’s Comp.’ to conclude me not
eligible to services regarding injuries although it was extremely clear that this incident was unexpected
because Darius wasn’t even on the unit.

      Also, I was on a modified with a client [one on one] (which was stated earlier in this claim) that
witnessed the entire thing, and even expressed to the supervisor that I fell extremely hard and was
unable to get up at first and that I was really hurt or felt I was really hurt and was very concerned. I even
suggested they look at cameras but Mrs. Kelly Braden said there was no need to! Then later told
‘Workman’s Comp.’ I was horse playing. Even though when I kept asking about being rechecked she
never informed me of her saying that horse playing was the reason for my fall or injury. Later, when I
received a letter stating I wasn’t eligible because of horse play. I asked Mrs. Kelly Braden why this was
reported as horse play when Mr. Darius Dickerson unknowingly walks onto the unit with my back turned
to him and yanked my chair out. Mrs. Kelly Braden replied, “I never told them that” then I said the
person I talked to from the ‘Workman’s Comp.’ company said your name and that that’s what was called
in to her.

       She then retracted what she said about how she didn’t say anything about horse play and then
retracted and said she doesn’t recall saying that it was horseplay, so I asked her could she call and clear
that up and let them know that that’s not what she stated to them so that it would be cleared up,
removed, and properly documented so I could be seen because I stated to her I was still having horrible
       Case 2:19-cv-02788-EFM-TJJ Document 10 Filed 03/13/20 Page 2 of 4




headaches and that my lower back was bothering me severely and how I really wasn’t myself and she
stated she would do the correction as soon as possible. Every time I saw Mrs. Kelly Braden I asked had
she got a chance to do correction with Workman’s Comp and she always said not yet I will as soon as I
get free time, but her free time never came so I then reached out to a Chris who was at the University Of
Kansas main campus and who’s job title was Employee Relations of which I was told that when we have
issues regarding certain things work related he would be the person to get things cleared up on our
behalf and that employee relations works on the employees behalf, well in my situation it turned out to
be the complete opposite. I called Mr. Chris of employee Relations even left messages regarding the
reason for my call and everything going on as far as me receiving a letter stating I was horse playing
when I wasn’t and regarding Mrs. Kelly Braden stating she didn’t say I was horse playing to retracting
and saying she didn’t recall saying that to me asking her to correct and properly document and she said
she would but she would do so when she had free time but the free time never came I even left in the
message about me asking for her supervisors number but Mrs. Kelly would never provide instead she
instructed me to keep reaching out to Mr. Chris although he had never responded to prior voicemails an
Fortunately, I did end up meeting with/ talking with (to) Mr. Chris when he came to off campus location
where his office was to 4300 Brenner Rd to Adult Unit at KVC where I was staffed as a BHT (Behavioral
Health Tech) to address and have me sign paper for points I had already disputed and asked supervisor
Makeisha Johnson to go back and research and correct because several point weren’t accurate, this
same issue was brought to Kelly Braden’s attention as well along with Mr. Chris from employee relations
because this type of mishaps didn’t begin until I stated I hadn’t been right since the employee Darius
Dickerson pulled the chair I was sitting in out from under me while I was sitting when he walked up from
behind me. So since I never heard back From Mr. Chris Wilson Regarding multiple messages and several
attempts to reach him I mentioned I had reached out to him multiple times regarding certain situations
without ever saying what the situations was that I left messages about but he replied as if I had by
saying are you saying you’re still having headaches and I replied wow so you know exactly who I am and
he continued to say well are you then I answered I haven’t been ok and I can’t see doctors needed to be
seen because it was documented incorrectly to workman’s comp and listed as horseplay and they don’t
cover horseplay and proceeded to say that I had left him a message regarding that specific situation as
well he replied yes I know if you’re trying to say you are still hurting or pained if you have insurance go
see your own doctor don’t you have insurance and without waiting for response immediately went into
the false points that I stated prior was incorrect and made me sign and said I had to sign even though I
stated that I didn’t feel comfortable signing and stated that I didn’t want to sign because these points
weren’t true and stated to him these were the same points I’ve left him messages about that he had yet
to respond to but he was making me sign in regards to them he said you’re not admitting guilt or that
they are true you’re just acknowledging we talked about this, I had multiple conversations with Mrs.
Kelly Braden and Makeisha Johnson regarding this situation and told Mrs. Kelly and Ms. Makeisha
Johnson I wasn’t in a good head space and how it was a struggle every day to come in to work and how
mentally and physically I wasn’t in a good head space I explained to Mrs. Kelly Braden how I would just
start crying out of nowhere and how I was snapping out on my kids and random people after this fall
and diagnosis of a concussion and instead of her making sure I was able to be seen and treated properly
she stated that her daughter has had several concussions and that the darkness would be my best friend
and how they went for periods keeping the lights off in her house so her daughter could recuperate, she
then began to advise me to keep the lights off as much as I could and to not watch television for long
periods of time and relax as much as I can and not try to do things that required much concentration all
        Case 2:19-cv-02788-EFM-TJJ Document 10 Filed 03/13/20 Page 3 of 4




of which I did but I still was struggling to feel better. I was no longer doing any of the things I used to do
which was hang out times with my sisters on weekends we were off or anything as far as movies or
simple things with my kids which is why I was so persistent on being able to see a neurologist because
several things has changed and when I expressed all these things to Mrs. Kelly Braden I didn’t realize
that they would use it against me and ignore the fact that I was really struggling and needed help, I
didn’t realize me getting hurt from no fault of my own would have caused Mrs. Kelly Braden, Makeisha
Johnson, and Chris of Employee Relations to Ignore the proper procedures to get me the help I needed
and because I openly admitted I was different and having frequent crying spells and snapping out on my
kids and others that I needed to know what was going on even couldn’t finish conversation with Mrs.
Kelly Braden without crying as I explained this keeps happening I hate this and was extremely
embarrassed. Everyone I reached out to was department heads and after my injury used false points to
terminate me from a position I was complimented several times by clients and staff members stating I
go above and beyond the call of duty, I in turn didn’t see it that way, I saw it as me doing my job and
attempting to do so to the best of my ability. I came in when off when needed, I stayed over when
needed, I helped wherever needed when asked without complaint, I took my job seriously and enjoyed
doing so and being able to interact with patients and talk to some of the most challenging ones and
being able to calm them down to avoid safety holds and was often successful talking with clients to
avoid physical restraint techniques taught to employees to defuse situations of angry or physical client I
had the patience to avoid and continue to defuse a hostile moment most times by just talking to redirect
a client most times and it was rewarding to me to help someone else in a crisis struggling mentally, it
affects me even more so now because this entire situation has caused me to struggle mentally from
deep depression to trust issues and I’m still struggling with these issues today and haven’t fully
recovered because this has forever changed my life and not in a good way. Throughout the process of
filing grievance and going through them trying to allow the opportunity to correct the issues and
wrongful termination Mr. Chris and Mrs. Kelly Braden continued to admit nor acknowledge inaccurate
points and purposely allowed them to remain although proof shown to prove otherwise. All these things
played the key part in the things going on with me today that I’ve yet recovered from. The actions of the
Parties involved caused me to go struggle mentally and emotionally at some of the most important
moments in me and my children’s lives one being my this wrongful termination happened a month
before my daughters graduation which is a moment I can never get back, there are no redo’s for those
kinds of moments. In the midst of her graduation we almost became homeless and went periods
without lights or running water all while struggling with depression trying to focus on grievances with
hopes and beliefs that the right things would be done and id be reinstated with my employment and
setup with proper doctors working towards the goal of getting me back to the person I once were. But
none of this happened even with several attempts. At this point I began to ask Mr. Chris from HR
Employee Relations for his supervisors Name but he declined to give and when I asked the reason why
he choose not to give information requested he replied why you need it multiple times then eventually
hung up the phone. I was treated unfairly throughout this entire process along with everything that led
up to this moment. Although it’s a struggle for me to keep seeking the right thing to be done realizing
that these individuals involved could’ve simply corrected the false documentation but purposely has
chosen not to do a unwelcomed injury at the hands of another employee at the time whom has since
been terminated from roughly handling a client and had done so prior but department head Makeisha
Johnson covered it up by adjustments of tapes and before tapes turning blind eyes to things done at the
hands of Darius Dickerson Mrs. Kelly Braden once aware also was made aware a chose to ignore a few
        Case 2:19-cv-02788-EFM-TJJ Document 10 Filed 03/13/20 Page 4 of 4




instances and turned blind eye but in after my injury at his mercy when a client was reported to have
been hurt she pushed for termination although that wasn’t the first client reported to her by clients or
staff to have been roughed up or assaulted at the mercy of Darius Dickerson. Makeisha Johnson and
Darius Dickerson are very close, I have specific dates that she clocked him in when he wasn’t there and
marked him on time everyday although he came late every day, even when he came in and half shift
was over still got clocked in at regular time and start of shift all of which Kelly Braden and Chris Wilson
was made aware but ignored I just want justice for all the injustices at the hands of all listed and for
them to not be allowed to destroy another person or put them in the dangerous space where there
actions caused me to be mentally and emotionally which could’ve claimed my life and caused my
children to be motherless. I hope and pray that they do not get away with the untrue things done and
deceit and that they are held accountable for their actions for everything that wasn’t handled the
correct way!

  Although my points were incorrect there were others that did have outstanding points that was later
every single day and Mrs. Kelly Braden kept insisting that everyone’s treated the same no matter what
the situation her exact words were there are no gray areas when it comes to points and that everyone is
held to the same guidelines no matter what well that wasn’t true because Catlin who’s a guy and also a
BHT was later every day on days and moved to nights where he continued to be late every day and was
still there then it was brought to their attention I told EEOC this and he was terminated. Also Darius
Dickerson was another person who was late daily among others but was never terminated for points but
injuring a one of many clients in the care of the hospital.
